DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered. 
Status of Claims
Claims 1, 4, 7 and 9-10 are amended. Claims 13-24 are withdrawn. Claims 1-12 are examined herein.
Status of Previous Rejections
The rejection of Claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in view of the amendment.
The rejections of Claims 1-2, 5-8 and 11-12 under 35 U.S.C. 103 as being unpatentable over Peng (US 9,672,980), and further in view of Sato (US 7,948,135) have been withdrawn in view of the amendment.
The rejections of Claims 3 and 9 under 35 U.S.C. 103 as being unpatentable over Peng (US 9,672,980) in view of Sato (US 7,948,135), as applied to claims 1 and 7 
The rejections of Claims 4 and 10 under 35 U.S.C. 103 as being unpatentable over Peng (US 9,672,980) in view of Sato (US 7,948,135), as applied to claims 1 and 7 above, and further in view of Furusawa (US 2015/0179320) have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites that the magnet alloy is in a tube. Claim 3 depends from claim 1 and recites that the magnet alloy is in a tube or other container of any desired shape, which does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Haga (US2016/0055969), and further in view of Ohashi (US 4,990,306) and Sato (US 7,948,135).
Regarding claims 1-2 and 7-8, Haga teaches a method of manufacturing a Nd-Fe-B permanent magnet, comprising: heating a plurality of magnetic metals to their melting point to create a metal alloy; casting the alloy; grinding the alloy into a powder; placing the alloy powder into a tube, compressing the magnetic powder and the tube and making a sintered magnet enclosed by the tube ([0060] to [0078]). Cooling is expected after the sintered magnet is produced. 

Haga in view of Ohashi does not teach that melting is performed under vacuum. Vacuum melting in making rare earth magnet alloy is well-known to one of ordinary skill in the art as evidenced by Sato. Sato teaches that RTB alloy is made by vacuum melting (Col 18, Ln 30-40). Thus, it would be obvious to one of ordinary skill in the art to melt the alloy under vacuum as taught by Sato in the process of Haga in view of Ohashi in order to reduce oxidation of the magnet alloy.
Regarding claims 3 and 9, Haga teaches performing hot plastic working on the  magnet alloy and the tube (Abstract), which meets the limitation recited in claims 3 and 9.
Regarding claims 4 and 10, Haga discloses that the tube is made of graphite (Abstract), which meets the limitation recited in claims 4 and 10. 
Regarding claims 5-6 and 11-12, Ohashi discloses that applying a magnetic field to the magnet alloy between poles of magnets to make a magnet with polar anisotropic orientation (Col 3, Ln 35-50; Fig. 2). Haga in view of Ohashi and Sato does not disclose that the magnets for applying a magnetic field are electromagnets. However, using electromagnets for applying magnetic field to make an anisotropic magnet is well-known 
Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are moot in view of the new rejection ground.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/XIAOWEI SU/Primary Examiner, Art Unit 1733